Name: Commission Regulation (EEC) No 2624/89 of 29 August 1989 fixing the actual production for the 1988/89 marketing year and the estimated production and the reduction in the aid for the 1989/90 marketing year for unginned cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/8 Official Journal of the European Communities 31 . 8 . 89 COMMISSION REGULATION (EEC) No 2624/89 of 29 August 1989 fixing the actual production for the 1988/89 marketing year and the estimated production and the reduction in the aid for the 1989/90 marketing year for unginned cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton ('), as last amended by Regulation (EEC) No 4006/87 (2), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (3), as last amended by Regulation (EEC) No 791 /89 (4), and in particular Article 11 thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 2169/81 provides that the quantity actually produced in each marketing year is to be determined each year, taking account in particular of the quantities in respect of which aid has been applied for ; whereas the application of that criterion results in the quantity actually produced in the 1988 /89 marketing year being established at the level indicated hereinafter ; Whereas Article 8 of Regulation (EEC) No 2169/81 provides that estimated production of cotton must be established before the beginning of each marketing year ; whereas, using the data available as a basis, the estimated production for the 1989/90 marketing year should be fixed as set out hereinafter ; Whereas, pursuant to Article 7 (2) of Regulation (EEC) No 2169/81 , where the maximum guaranteed quantity is exceeded by the estimated production, the aid should be reduced in accordance with the criteria laid down in that paragraph ; whereas the estimated production for the 1989/90 marketing year exceeds the maximum guaranteed quantity fixed for that marketing year ; whereas the application of the abovementioned provisions results in a reduction in the aid being fixed as indicated hereinafter ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year, actual production of unginned cotton is hereby determined at 1 189 866 tonnes. 2. For the 1989/90 marketing year :  the estimated production is hereby fixed at 1 009 1 19 tonnes,  the reduction applying to the aid is hereby fixed at ECU 17,284 per 100 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 291 , 19 . 11 . 1979, p. 174. (2) OJ No L 377, 31 . 12. 1987, p. 49 . (') OJ No L 211 , 31 . 7. 1981 , p. 2. (&lt;) OJ No L 85, 30. 3 . 1989, p. 7 .